                  EXHIBIT A




Case 2:20-bk-04911-BKM   Doc 28-1 Filed 07/07/20 Entered 07/07/20 14:56:51   Desc
                           Exhibit Exhibit A Page 1 of 6
Case 2:20-bk-04911-BKM   Doc 28-1 Filed 07/07/20 Entered 07/07/20 14:56:51   Desc
                           Exhibit Exhibit A Page 2 of 6
Case 2:20-bk-04911-BKM   Doc 28-1 Filed 07/07/20 Entered 07/07/20 14:56:51   Desc
                           Exhibit Exhibit A Page 3 of 6
Case 2:20-bk-04911-BKM   Doc 28-1 Filed 07/07/20 Entered 07/07/20 14:56:51   Desc
                           Exhibit Exhibit A Page 4 of 6
Case 2:20-bk-04911-BKM   Doc 28-1 Filed 07/07/20 Entered 07/07/20 14:56:51   Desc
                           Exhibit Exhibit A Page 5 of 6
Case 2:20-bk-04911-BKM   Doc 28-1 Filed 07/07/20 Entered 07/07/20 14:56:51   Desc
                           Exhibit Exhibit A Page 6 of 6
